DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method for treating at least one of rhinitis, congestion, and rhinorrhea, classified in A61B2018/00327.
II. Claims 11-20, drawn to a system comprising a device and a controller, classified in A61B18/1485.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process can be carried out by another and materially different apparatus, such as one without a controller. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification: the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Adam Schoen on April 14th, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1-7 objected to because of the following informalities:  
Claim 1, line 3: “causing thrombus formation” should read –causing a thrombus formation--,
Claim 2, line 1: “causing thrombus formation” should read –causing the thrombus formation--
Claim 2, lines 1-2: “delivery of energy” should read –delivery of an energy--,
Claim 2, line 3: “wherein energy” should read –wherein the energy--, 
Claim 3, lines 2 & 3: “blood vessel walls” should read –blood vessel walls of the one or more blood vessels-- (both occurrences),
Claim 4, line 2: “blood vessel walls” should read –blood vessel walls of the one or more blood vessels--,
Claim 5, line 1: “endothelial detachment” should read –endothelial cell detachment--,
Claim 5, line 1: “thrombotic cascade” should read –a thrombotic cascade--
Claim 6, line 1: “thrombi formation” should read –thrombus formation--,
Claim 7, line 1: “delivery of energy” should read –delivery of the energy--,
Claim 7, line 1: “ablation of targeted tissue” should read –an ablation of a target tissue--,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites the limitation "the lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is also rejected by virtue of its dependency on claim 5. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 & 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4, the claim recites “maintain integrity of the blood vessel walls” which does not further limit the subject matter of claim 3 of which claim 4 depends because maintaining the integrity of the blood vessel walls is already specified by “minimizing and/or preventing damage to blood vessel walls” from claim 3.
Regarding claim 5, the claim recites “endothelial cell detachment initiates thrombotic cascade” which does not further limit the subject matter of claims 1-3 of which claim 5 depends because endothelial cell detachment initiating the thrombotic cascade is already a part of energy delivery causing thrombus formation (claims 1-2) and triggering endothelial cell detachment (claim 3). 
Regarding claim 6, the claim recites “an accumulation of fibrin admixed with blood” which does not further limit the subject matter of claim 5 of which claim 6 depends because the thrombotic cascade (claim 5) already comprises an accumulation of fibrin admixed with blood. 
Regarding claim 10, the claim recites “submucosal glands” which does not further limit the subject matter of claim 1 of which claim 10 depends on because the mucus producing elements of claim 1 already contain submucosal glands. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-6 & 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 5, the claim recites “wherein the endothelial detachment initiates thrombotic cascade within the lumen of the one or more blood vessels” as an actively claimed bodily process. 
Regarding claim 6, the claim recites “the thrombotic cascade and subsequent thrombi formation includes an accumulation of fibrin admixed with blood” as an actively claimed bodily process. 
Regarding claim 10, the claim recites “submucosal glands” as an actively claimed bodily structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hovda et al. (U.S. Pat. No. 6063079), herein referred to as “Hovda”.
For claims 1-2: the following explanations of how the claims will be interpreted is as follows:
“Causing thrombus formation” is going to be broadly interpreted as any action to stop the flow of blood (either to stop bleeding, blood flow or to seal off blood vessels). Causing thrombus formation and coagulation are going to be seen as the same effect, as well as other methods of stopping bleeding, such as cauterization and hemostasis. While both cauterization and hemostasis are ways to stop bleeding, cauterization is (usually) the electrical/thermal application of energy to quickly create a clot to stop bleeding whereas hemostasis could either be the natural result of the coagulation cascade (the fibrin clot) or an outcome of cauterization/coagulation/thrombus formation (via applied energy). With that being said, anything that causes a thrombus, induces coagulation, cauterization, or hemostasis will be interpreted as capable of causing a thrombus formation.  
Finally, in the coagulation cascade, the initiator is usually vascular injury which could include endothelial cell detachment. A teaching reference is incorporated to more closely examine the role of detached endothelial cells but the interpretation of endothelial cell detachment is going to be based off of any type of vascular injury (e.g., ablation) that could initiate a clot/thrombus formation.
For claims 3-4 the interpretation of energy delivery is going to be based off of information found in the Specification regarding the experimental protocol and reported histological outcomes:
[0225] & [0232]: “For example, in some embodiments, energy delivered at each target depth of 3 cm, 6 cm, and 9 cm was between 1.5 W and 9 W. In some embodiments, the energy delivered was in the range of 1.5 W to 2.5 W. In some embodiments, the energy delivered was in the range of 2.5 W to 5 W. In some embodiments, the energy delivered was in the range of 5.5 W to 7 W. In some embodiments, the energy delivered was in the range of 7.5 W to 9 W.”
[0239]: “The non-survival studies allowed for a better understanding of the extent of acute tissue injury following ablation. The nerve bundles had undergone marked vacuolar degeneration and the blood vessels had consistent vascular endothelial separation and were freely floating in the lumen while the vessel wall remained intact.”
[0240]: “In the survival pig, the vessel lumens were often occluded by fibrin thrombi and the adjacent mucosal glands show coagulative necrosis. The necrosis in the mucosal glands and connective tissue could be secondary to hypoxia caused by fibrin thrombi occluding the vascular lumens (infarction).”
Given this information, the interpretation of energy delivered will be in the range of ~1-10 watts. 
Regarding claim 1, Hovda teaches a method for treating at least one of rhinitis, congestion, and rhinorrhea within a nasal cavity of a patient (Abstract: methods for selectively applying electrical energy to tissue in the nose … a method is provided for reducing the volume of enlarge swollen tissue in the patient's nose, such as swollen nasal tissue, mucus membranes, turbinates; Col. 2, lines 9-11: When the air contains an irritant, the turbinates react to the airborne particles by swelling and pouring mucus; where the turbinates can be responsible for rhinitis, congestion and/or rhinorrhea), the method comprising: 
causing thrombus formation within one or more blood vessels associated with mucus producing and/or mucosal engorgement elements, resulting in local hypoxia of the mucus producing and/or mucosal engorgement elements, thereby decreasing production of mucus and/or mucosal engorgement (Col. 5, lines 17-19: small blood vessels within the nose are simultaneously cauterized and sealed as the tissue is removed to continuously maintain hemostasis during the procedure; Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding; Abstract: such as swollen nasal tissue, mucus membranes, turbinates; where the listed areas include both mucus producing and mucosal engorgement elements and where maintaining hemostasis and cauterizing/sealing/coagulating blood vessels during an electrosurgical procedure is causing clot/thrombus formation in blood vessels because if blood flow is stopped via the application of electrical energy, it is due to the accumulation of heated blood forming clots/thrombi. The local hypoxia of mucus producing/mucosal engorgement elements and subsequent decrease in mucus production is an inherent effect of the hemostasis/thrombus formation).
Regarding claim 2, Hovda teaches wherein causing thrombus formation is accomplished via delivery of energy from a plurality of electrodes of an end effector advanced within a nasal cavity of a patient (Col. 24, lines 64-66: the distal end of probe 10 (FIG. 1) is introduced through nasal passage 512 into the nasal cavity 501; Col. 25, lines 6-9: power supply 28 is then turned on and adjusted such that a high frequency voltage is applied between electrode terminals 58 and return electrode 72), wherein energy is delivered to one or more target sites associated with the mucus producing and/or mucosal engorgement elements at a level sufficient to cause the thrombus formation (Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding; Col. 24, lines 32-34: FIGS. 16 and 17 illustrate a method for treating enlarged body structures, such as polyps or turbinates, according to the present invention (many other target sites that include mucus producing and mucosal engorgement elements within the nasal passage are discussed in the rest of this paragraph/column); where maintaining hemostasis and cauterizing/sealing/coagulating blood vessels during an electrosurgical procedure is causing clot/thrombus formation in blood vessels because if blood flow is stopped via the application of electrical energy, it is due to the accumulation of heated blood forming clots/thrombi).  
Regarding claim 3, Hovda teaches wherein the energy is delivered at a level sufficient to trigger detachment of endothelial cells from blood vessel walls while minimizing and/or preventing damage to blood vessel walls (Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding; Col. 15, lines 20-23: the preferred power source of the present invention delivers a high frequency current selectable to generate average power levels ranging from several milliwatts to tens of watts per electrode; where in consultation with the specification, tens of watts being delivered to each electrode is expected to be enough to produce similar results of inducing endothelial cell detachment while not destroying the blood vessel while also causing thrombus formation).   
Regarding claim 4, Hovda teaches wherein the energy is delivered at a level sufficient to maintain integrity of the blood vessel walls (Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding; Col. 15, lines 20-23: the preferred power source of the present invention delivers a high frequency current selectable to generate average power levels ranging from several milliwatts to tens of watts per electrode; where in consultation with the specification, tens of watts being delivered to each electrode is expected to produce similar results of maintaining the blood vessel walls while also causing thrombus formation).  
Regarding claim 7, Hovda teaches wherein delivery of energy results in ablation of targeted tissue at the one or more target sites (Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding).  
Regarding claim 8, Hovda teaches wherein the ablation is thermal ablation (Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding).  
Regarding claim 9, Hovda teaches wherein the ablation is caused by delivery of radio-frequency energy (Col. 8, lines 41-43: the present invention applies high frequency (RF) electrical energy in an electrically conductive fluid environment to remove (i.e., resect, cut or ablate)).  
Regarding claim 10, Hovda teaches wherein the mucus producing elements comprise submucosal glands (Abstract: a method is provided for reducing the volume of enlarge swollen tissue in the patient's nose, such as swollen nasal tissue, mucus membranes, turbinates; where mucus linings (especially turbinates) contain submucosal glands).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hovada as evidenced by Neubauer, K., Zieger, B. Endothelial cells and coagulation. Cell Tissue Res 387, 391–398 (2022).

Regarding claim 5, Hovda teaches wherein the endothelial detachment initiates thrombotic cascade within the lumen of the one or more blood vessels (where during endothelial cell detachment, it is seen as the initiation of the thrombotic cascade is an inherent result of endothelial cell detachment; see Teaching Figure 1: “Procoagulation properties of endothelial cells”, below where spaces of missing endothelial cells are shown as the starting point of the coagulation cascade).  

    PNG
    media_image1.png
    730
    685
    media_image1.png
    Greyscale

Teaching Figure 1: teaching reference for claims 5 & 6: (Neubauer, K., Zieger, B. Endothelial cells and coagulation. Cell Tissue Res 387, 391–398 (2022). https://doi.org/10.1007/s00441-021-03471-2)

Regarding claim 6, Hovda teaches wherein the thrombotic cascade and subsequent thrombi formation includes an accumulation of fibrin admixed with blood (where during the thrombotic cascade/thrombi formation, the accumulation of fibrin admixed with blood is a result/occurrence of the thrombotic cascade; see Teaching Figure 1: “Procoagulation properties of endothelial cells” where fibrin is shown holding platelets together (red blood cells & the rest of the constituents of blood are not shown)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hovda et al. (US 6053172): system for sinus electrosurgery; Bohner et al. (US 20140100557): electrosurgical device for turbinate surgery; Gonzalez et al. (US 8747401 B2): system and methods for turbinate reduction; Chang et al. (US 20190314620 A1): system and methods for treating sinusitis; Wolf et al. (US 11241271 B2): methods of treating nasal airways; Aluru et al. (US 20140200581 A1): methods for turbinate reduction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794